 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Marcus Cornell Bynum,                            No. CV-18-0003-PHX-DGC
10                 Plaintiff,                         ORDER
11   v.
12   Nancy A. Berryhill, Acting Commissioner
     of Social Security Administration,
13
                   Defendant.
14
15
16          Plaintiff Marcus Cornell Bynum seeks review under 42 U.S.C. § 405(g) of the
17   final decision of the Commissioner of Social Security which denied his disability
18   insurance benefits under sections 216(i), 223(d), and 1614(a)(3)(A) of the Social Security
19   Act. For reasons set forth below, the Court will deny Plaintiff’s challenge to the decision
20   of the Administrative Law Judge (“ALJ”).
21   I.     Background.
22          Plaintiff is a 42 year-old man with a high school education.         A.R. 47, 158.
23   Plaintiff previously worked as a dairy operator, a hazardous materials technician, a
24   landscape laborer, and a truck driver. A.R. 70. Plaintiff applied for disability benefits on
25   November 18, 2013, alleging disability beginning May 2, 2013. A.R. 155-61. On
26   May 17, 2016, Plaintiff appeared and testified at a hearing before the ALJ. A.R. 38-75.
27   A vocational expert also testified. Id. On August 1, 2016, the ALJ issued a partially
28   favorable decision, finding Plaintiff was disabled within the meaning of the Social
 1   Security Act from May 2, 2013, through August 11, 2014. A.R. 15-32. But the ALJ
 2   found Plaintiff’s disability ceased as of August 11, 2014, based on medical improvement.
 3   Id. The ALJ’s decision became the Commissioner’s final decision when the Appeals
 4   Council denied Plaintiff’s request for review on November 3, 2017. A.R. 1-5.
 5   II.    Legal Standard.
 6          The district court reviews only those issues raised by the party challenging the
 7   ALJ’s decision. See Lewis v. Apfel, 236 F.3d 503, 517 n.13 (9th Cir. 2001). The Court
 8   may set aside the Commissioner’s disability determination only if the determination is
 9   not supported by substantial evidence or is based on legal error. Orn v. Astrue, 495
10   F.3d 625, 630 (9th Cir. 2007). Substantial evidence is more than a scintilla, less than a
11   preponderance, and relevant evidence that a reasonable person might accept as adequate
12   to support a conclusion considering the record as a whole. Id. In determining whether
13   substantial evidence supports a decision, the Court must consider the record as a whole
14   and may not affirm simply by isolating a “specific quantum of supporting evidence.” Id.
15   (internal citations and quotation marks omitted). As a general rule, “[w]here the evidence
16   is susceptible to more than one rational interpretation, one of which supports the ALJ’s
17   decision, the ALJ’s conclusion must be upheld.” Thomas v. Barnhart, 278 F.3d 947, 954
18   (9th Cir. 2002) (citations omitted).
19          The ALJ is responsible for resolving conflicts in medical testimony, determining
20   credibility, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir.
21   1995). In reviewing the ALJ’s reasoning, the Court is “not deprived of [its] faculties for
22   drawing specific and legitimate inferences from the ALJ’s opinion.” Magallanes v.
23   Bowen, 881 F.2d 747, 755 (9th Cir. 1989).
24   III.   The ALJ’s Sequential Evaluation Process.
25          A.     Disability Determination.
26          To determine whether a claimant is disabled for purposes of the Social Security
27   Act, the ALJ follows a five-step process. 20 C.F.R. § 404.1520(a). The claimant bears
28   the burden of proof on the first four steps, and the burden shifts to the Commissioner at
                                                 -2-
 1   step five. Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). At the first step, the
 2   ALJ determines whether the claimant is engaging in substantial gainful activity. 20
 3   C.F.R. § 404.1520(a)(4)(i). If so, the claimant is not disabled and the inquiry ends. Id.
 4   At step two, the ALJ determines whether the claimant has a “severe” medically
 5   determinable physical or mental impairment. § 404.1520(a)(4)(ii). If not, the claimant is
 6   not disabled and the inquiry ends. Id. At step three, the ALJ considers whether the
 7   claimant’s impairment or combination of impairments meets or medically equals an
 8   impairment listed in Appendix 1 to Subpart P of 20 C.F.R. Pt. 404. § 404.1520(a)(4)(iii).
 9   If so, the claimant is automatically found to be disabled. Id. If not, the ALJ proceeds to
10   step four. At step four, the ALJ assesses the claimant’s residual functional capacity
11   (“RFC”) and determines whether the claimant is still capable of performing past relevant
12   work. § 404.1520(a)(4)(iv). If so, the claimant is not disabled and the inquiry ends. Id.
13   If not, the ALJ proceeds to the fifth and final step, where he determines whether the
14   claimant can perform any other work based on the claimant’s RFC, age, education, and
15   work experience. § 404.1520(a)(4)(v). If so, the claimant is not disabled. Id. If not, the
16   claimant is disabled. Id.
17          At step one, the ALJ found that Plaintiff met the insured status requirements of the
18   Social Security Act through December 31, 2018, and that he had not engaged in
19   substantial gainful activity since May 2, 2013. A.R. 22. At step two, the ALJ found that
20   Plaintiff had the following severe impairments from May 2, 2013 through August 11,
21   2014: cervical disc protrusion and syrinx, lumbar degenerative disc disease,
22   radiculopathy status post right L4 hemilaminotomy, and partial facetectomy. A.R. 23.
23   At step three, the ALJ determined that Plaintiff did not have an impairment or
24   combination of impairments that meets or medically equals a listed impairment. Id. At
25   step four, the ALJ found that Plaintiff had the RFC to perform sedentary work, but due to
26   pain associated with his impairments, Plaintiff would be off-task twenty percent of the
27   workday. A.R. 23. At step five, the ALJ found, considering Plaintiff’s age, education,
28   work experience, and RFC, that no jobs existed in significant numbers in the national
                                                -3-
 1   economy that the claimant could have performed from May 2, 2013 through August 11,
 2   2014. A.R. 27.
 3         B.     Continuation of Disability.
 4         Plaintiff underwent back surgery in April 2014. A.R. 25. The ALJ found that
 5   evidence in the record showed significant improvement in Plaintiff’s condition after the
 6   surgery.
 7         Once an ALJ finds a claimant disabled, the ALJ follows an eight-step sequential
 8   evaluation process to determine whether a claimant’s disability continues through the
 9   date of the decision. See 20 C.F.R. § 404.1594(f)(1)-(8). The ALJ determines whether:
10   (1) the claimant is engaging in substantial gainful activity, (2) the claimant has an
11   impairment or combination of impairments which meets or medically equals the severity
12   of a listed impairment, (3) medical improvement has occurred, (4) medical improvement
13   is related to ability to work, (5) an exception to medical improvement applies, and
14   whether (6) all the claimant’s current combined impairments are severe. Then the ALJ
15   assesses (7) the claimant’s RFC based on current impairments and determines whether he
16   can perform past relevant work, and (8) whether the claimant can perform other work that
17   is suitable for his RFC, age, education, and work experience. Id.
18         The ALJ followed this sequential process and found, at step one, that Plaintiff had
19   not engaged in substantial gainful activity since he became disabled on May 2, 2013.
20   A.R. 22. At steps two and six, the ALJ found Plaintiff had no new impairments since
21   August 12, 2014, the date his disability ended, and that his severe impairments were the
22   same. A.R. 28. At step three, the ALJ found medical improvement occurred as of
23   August 12, 2014. A.R. 28. At step four, the ALJ found the medical improvement was
24   related to ability to work and that Plaintiff’s RFC had increased. A.R. 29. Under steps
25   seven and eight, the ALJ determined that Plaintiff could not perform past relevant work
26   (A.R. 31), but that he could perform the full range of sedentary work and, beginning
27
28
                                                -4-
 1   August 12, 2014, jobs existed in the national economy that Plaintiff could perform
 2   (A.R. 32).1
 3   IV.    Analysis.
 4          Plaintiff argues that the ALJ’s decision is defective for two reasons: (1) the ALJ
 5   erred in giving little to partial weight to the opinions of Plaintiff’s treating physician, Dr.
 6   Landsman; and (2) the ALJ rejected Plaintiff’s testimony without providing clear and
 7   convincing reasons. Doc. 12 at 1.
 8          A.     Weighing of Medical Source Evidence.
 9                 1.     Legal Standard.
10          A physician’s opinion may be a treating source, examining source, or non-
11   examining source. See 20 C.F.R. § 404.1527 (evaluating opinion evidence for claims
12   filed before March 2017); Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). A treating
13   physician is one who provides or has provided the claimant with medical treatment or
14   evaluation, or who has an ongoing treatment relationship with the claimant. Id. at
15   § 404.1527(a)(2). Generally, an ALJ should give greatest weight to a treating physician’s
16   opinion and more weight to the opinion of an examining physician than to one of a non-
17   examining physician.       See Andrews, 53 F.3d at 1040-41; see also 20 C.F.R.
18   § 404.1527(c)(2)-(6) (factors ALJ considers when evaluating opinion evidence). If it is
19   not contradicted by another doctor’s opinion, the opinion of a treating or examining
20   physician can be rejected only for “clear and convincing” reasons. Lester, 81 F.3d at 830
21   (citing Embrey v. Bowen, 849 F.2d 418, 422 (9th Cir. 1988)).
22                 2.     Dr. Landsman.
23          The ALJ gave partial weight to Dr. Landsman’s 2013 opinions with respect to the
24   disability period of May 2013 to August 2014. A.R. 26. Plaintiff does not challenge this
25   decision.
26
27          1
               The ALJ did not address the fifth step given her findings at steps three and four
28   that Plaintiff’s medical condition had improved and the improvement was related to
     ability to work. See 20 C.F.R. § 404.1594(f)(5).
                                                  -5-
 1         The ALJ gave little weight to Dr. Landsman’s August 2014 opinion and partial
 2   weight to his May 2016 opinion. A.R. 30-31. Plaintiff challenges both decisions.
 3   Because Dr. Landsman is a treating physician whose opinion is not contradicted by
 4   another doctor, the ALJ could discount Dr. Landsman’s opinion only for clear and
 5   convincing reasons.2 Lester, 81 F.3d at 830-31.
 6                       a.     First Opinion.
 7         On August 21, 2014, Dr. Landsman opined that Plaintiff could sit, stand, and walk
 8   up to one hour in an eight-hour day; transport up to ten pounds; never climb, twist, bend
 9   or stoop; and drive up to one hour a day. A.R. 350. Dr. Landsman also opined that
10   Plaintiff could not work at all. Id. The ALJ gave this opinion little weight for two
11   reasons.   First, the ALJ noted that Dr. Landsman’s August 2014 opinion was
12   “inconsistent with an April 2015 nerve conduction study showing no electrophysiological
13   evidence indicative of right lumbosacral radiculopathy, right tibial peroneal neuropathy,
14   right carpal tunnel syndrome, or a generalized neuropathy.” A.R. 30; A.R. 391-94.
15   Second, the ALJ stated that Dr. Landsman “made no adjustments in his medical source
16   statement to account for the [Plaintiff’s] medical improvement, which [was]
17   demonstrated by the two identical MRI scans from August 2014 and April 2016[,] as well
18   as his own physical examination findings from December 2014.” A.R. 30.
19         The Court finds the ALJ’s first reason – that the 2015 nerve conduction study
20   contradicted Dr. Landsman’s opinion about Plaintiff’s inability to work – to be clear and
21   convincing. In describing the 2015 nerve study, the ALJ provided this explanation:
22         Compared to the nerve conduction study from December 2013, this study
23         showed marked improvement in the claimant’s radiculopathy symptoms.
           Dr. Vehra found no electrophysiological evidence indicative of right
24         lumbosacral radiculopathy, right tibial or peroneal neuropathy, right carpal
25
26
           2
27             Defendant asserts the Court need only ask whether “substantial evidence”
     supports the ALJ’s credibility finding, citing Thomas v. Barnhart, 278 F.3d 947, 959 (9th
28   Cir. 2002). Doc. 13 at 8. But in Thomas, the Ninth Circuit found that “[t]he ALJ gave
     specific, clear and convincing reasons for discounting” the testimony at issue. Id.
                                                 -6-
 1          tunnel syndrome, or generalized neuropathy. The EMG showed normal
 2          results in the right lumbar paraspinal muscles.
     A.R. 30. Despite this evidence of improvement from Plaintiff’s 2013 condition, the ALJ
 3
     noted that Dr. Landsman’s 2014 opinion was “the same as his opinions from September
 4
     and December 2013.” Id.
 5
            The Court also finds the ALJ’s second reason – Dr. Landsman made no
 6
     adjustment to his 2013 opinion despite Plaintiff’s medical improvement – to be clear and
 7
     convincing. The ALJ had already noted that Plaintiff reported to Dr. Ehtesharni in May
 8
     2014 that he was “doing very well, with complete resolution of his right lower extremity
 9
     symptoms.” A.R. 25. The ALJ also cited an MRI scan from August 2014 as evidencing
10
     Plaintiff’s medical improvement. A.R. 30. The ALJ provided this description:
11
12          The scan showed stable mild bulging disc, small-left-sided posterolateral
            disc protrusion, and annular teat at L3-L4 resulting in only mild right and
13          moderate right-sided neural foraminal stenosis without central canal spinal
14          stenosis. The scan also showed relief of the right lateral recess stenosis and
            right-sided neural foraminal stenosis, which Dr. Uglietta noted was mild
15          compared to the prior MRI scan from September 2013.
16
     A.R. 28.
17
            The ALJ also cited Dr. Landsman’s own physical examination from December
18
     2014. Id. The ALJ provided this summary of the examination:
19
20          Physical examination showed no significant areas of pain to palpitation
            posteriorly, no signs of infection, and not signs of fluid collection or any
21          other problem. Dr. Landsman noted that the claimant had normal motor
22          and sensory function, symmetric reflexes, and no focal neurological
            deficits. These findings are supportive of medical improvement as of
23          August 12, 2014.
24
     A.R. 29 (citation omitted).
25
            Plaintiff argues that Dr. Landsman reviewed the 2014 MRI and, although it clearly
26
     was different than the pre-surgery MRI, found that Plaintiff “may be getting some nerve
27
     impingement.” A.R. 422. But that observation was made by Dr. Landsman in 2016 and
28
                                                -7-
 1   does not address the ALJ’s concern that Dr. Landsman’s 2014 opinion was the same as
 2   his 2013 opinion despite clear evidence of improvement.
 3          To be sure, there is evidence in the record that supports varying conclusions,
 4   including Plaintiff’s complaints of pain to Dr. Landsman and others in 2014 and 2015.
 5   As already noted, however, “[w]here the evidence is susceptible to more than one rational
 6   interpretation, one of which supports the ALJ’s decision, the ALJ’s conclusion must be
 7   upheld.” Thomas, 278 F.3d at 954. The Court concludes that the ALJ’s reasons for
 8   discounting Dr. Landsman’s first opinion are supported by substantial evidence in the
 9   record and are clear and convincing.
10                 b.     Second Opinion.
11          In March 2016, Dr. Landsman opined that Plaintiff could sit, stand, and walk up to
12   one hour in an eight-hour day; lift and carry up to twenty-five pounds occasionally,
13   twenty pounds frequently, and ten pounds continuously; never bend, squat, crawl, or
14   climb; occasionally reach; must avoid unprotected heights and moving machinery; has
15   mild restriction in driving automotive equipment; and is likely to be absent more than
16   four days per month. A.R. 419. Dr. Landsman also opined that Plaintiff’s impairments
17   restricted his ability to provide consistent work effort; moderately restricted his ability to
18   respond to customary work pressures or stress; and moderately restricted his ability to
19   maintain interpersonal relationships and pay attention to tasks. A.R. 418-19; A.R. 434-
20   35. The ALJ gave partial weight to this opinion for three reasons.
21          First, the ALJ found that Dr. Landsman’s opinion was inconsistent with his own
22   earlier progress note of May 2015, which showed that Plaintiff’s gait appeared steady, his
23   motor and sensory functions were normal, and his reflexes were symmetric. A.R. 31,
24   405. In March 2016, however, Dr. Landsman opined that Plaintiff exhibited reduced
25   range of motion, an abnormal gait, and difficulty squatting and toe walking. A.R. 417.
26   The ALJ does not explain why the May 2015 findings – the only findings cited in this
27   portion of her opinion – should control over the later findings, and the Court does not
28
                                                 -8-
 1   find this one set of notes to be a clear and convincing reason for discrediting the doctor’s
 2   opinion.
 3          Second, the ALJ noted that Plaintiff’s course of treatment after his lumbar surgery
 4   had been minimal. A.R. 31. But Plaintiff testified that his sporadic treatment was often
 5   due to his lack of medical insurance and financial resources (A.R. 50-55, 60), and failure
 6   to secure treatment due to a lack of financial resources is not a clear and convincing
 7   reason to discredit a physician’s testimony. “Disability benefits may not be denied
 8   because of the claimant’s failure to obtain treatment he cannot obtain for lack of funds.”
 9   Trevizo v. Berryhill, 871 F.3d 664, 681 (9th Cir. 2017) (citation omitted).
10          Third, the ALJ noted that “objective findings from the August 2014 and April
11   2016 MRI scans showe[ed] no evidence of spondylolysis at any level, normal marrow
12   signal, and no compression fractures.” A.R. 31. As noted above, the ALJ described the
13   2014 scan in some detail and explained why it reflected an improvement in Plaintiff’s
14   condition. The ALJ also noted that the 2016 MRI “contained the same findings as the
15   prior MRI scan from August 2014.” A.R. 30. The ALJ found that “[t]he fact that
16   claimant’s lumbar spine has remained the same over nearly a two-year span after his
17   lumbar surgery suggests that his back pain has not worsened and is not as severe as
18   alleged.” A.R. 30.
19          Plaintiff notes that Dr. Landsman reviewed the 2016 MRI scan and, although it
20   was different from Plaintiff’s pre-surgery scan, found that Plaintiff “may be getting some
21   nerve impingement.” A.R. 422. Plaintiff argues that the ALJ erred in substituting her
22   interpretation of the MRI for Dr. Landsman’s. As Defendant notes, however, the ALJ
23   “must . . . interpret the medical evidence.” Howard ex rel. Wolff v. Barnhart, 341 F.3d
24   1006, 1012 (9th Cir. 2003). The Court cannot conclude that the ALJ erred when she
25   partially discounted Dr. Landsman’s opinion that did not vary from his pre-surgery
26   opinion despite clear changes and improvements after the surgery.
27          The Court finds this to be a clear and convincing reason for discounting Dr.
28   Landsman’s 2016 opinion, supported by substantial evidence.
                                                -9-
 1          B.     Evaluation of Plaintiff’s Pain Testimony.
 2          In evaluating a claimant’s symptom testimony, the ALJ must engage in a two-step
 3   analysis. First, the ALJ must determine whether the claimant presented objective medical
 4   evidence of an impairment that could reasonably be expected to produce the symptoms
 5   alleged. Garrison v. Colvin, 759 F.3d 995, 1014 (9th Cir. 2014). The claimant is not
 6   required to show that his impairment could reasonably be expected to cause the severity
 7   of the symptoms he has alleged, only that it could reasonably have caused some degree of
 8   the symptoms. Id. Second, if there is no evidence of malingering, the ALJ may reject the
 9   claimant’s symptom testimony only by giving specific, clear, and convincing reasons. Id.
10   at 1015.
11          Plaintiff testified that symptoms associated with his back impairment failed to
12   improve after his surgery and physical therapy. A.R. 49-50. He testified that he received
13   pain management treatment after the surgery, but that the medication did not help his
14   pain to the point of comfortability. A.R. 51-52, 61. Even watching television or reading,
15   Plaintiff testified, he struggles to focus because of the pain. A.R. 63. At various times
16   after his surgery, Plaintiff was prescribed Vicodin and other medications for pain
17   management. A.R.51-58. But the medications did not help his pain and caused him side
18   effects, including a queasy stomach, lack of balance, blurred vision, and dizziness. Id.
19   Plaintiff testified that the only medication he was taking at the time of the hearing was
20   Tylenol P.M., in part because he has had sporadic insurance coverage and limited
21   financial resources to secure other treatment. A.R. 50-55, 57, 60. Plaintiff testified that
22   he continues to have constant pain in his lower back, all the way down his right leg and
23   foot. A.R. 58. Plaintiff testified he can sit up for five minutes at most, stand for five
24   minutes at most, walk up to 100 feet, and lift and carry half a pound. A.R. 59. He
25   testified that he spends his day sitting down, and that he does not eat out, grocery shop,
26   do chores, or visit friends or his children because of his pain. A.R. 59-60. Plaintiff also
27   testified that using the restroom is becoming difficult. A.R. 65.
28
                                                - 10 -
 1          The ALJ found that Plaintiff’s medically determinable impairments could
 2   reasonably be expected to cause the alleged symptoms. The ALJ then found Plaintiff’s
 3   statements regarding the intensity, persistence, and limiting effects of the symptoms were
 4   not entirely consistent with the medical evidence and other evidence in the record.
 5   A.R. 29. The ALJ provided several reasons for finding Plaintiff’s testimony not fully
 6   credible.
 7          The ALJ noted that “[t]reatment notes do not sustain the claimant’s allegations of
 8   disabling conditions.” A.R. 31. Among the treatment notes reviewed by the ALJ were
 9   the May 2014 notes indicating the Plaintiff “was doing very well, with complete
10   resolution of his right lower extremity symptoms” (A.R. 25); Plaintiff’s return to Dr.
11   Landsman in July with some complaint of pain, for which he received medication (id.);
12   Dr. Landsman’s observation in December 2014 that there was no longer any foraminal
13   narrowing, that physical examination showed no significant areas of pain, and that
14   Plaintiff had normal motor and sensory function, symmetric reflexes, and no focal
15   neurologic deficits, findings which supported improvement (A.R. 29); and Plaintiff’s
16   report to Dr. Burgher in 2015 that he received adequate pain relief with his current
17   medications (id.).
18          The ALJ also observed: “As discussed in detail above, the claimant’s nerve
19   conduct study following his lumbar surgery showed no evidence of right lumbosacral
20   radiculopathy or generalized neuropathy.” A.R. 31. The ALJ previously discussed the
21   2015 nerve conduction study in some detail, finding that the study, when “[c]ompared to
22   the nerve conduction study from December 2013,” “showed marked improvement in the
23   claimant’s radiculopathy symptoms.” A.R. 30. “Dr. Vehra found no electrophysiological
24   evidence indicative of right lumbosacral radiculopathy, right tibial or peroneal
25   neuropathy, right carpal tunnel syndrome, or generalized neuropathy.” Id. Additionally,
26   “[t]e EMG showed normal results in the right lumbar paraspinal muscles.” Id. The ALJ
27   thus found clear medical evidence of Plaintiff’s improvement after the 2014 surgery, in
28   contrast to his testimony that his back symptoms failed to improve after his surgery.
                                               - 11 -
 1          The ALJ also noted that “the MRI scans from August 2014 and April 2016 show
 2   improvement following surgery and only mild abnormalities.” A.R. 31. Those studies
 3   were discussed in detail by the ALJ, as recounted above, and showed “relief of the right
 4   lateral recess stenosis and right-sided neural foraminal stenosis, which Dr. Uglietta noted
 5   was mild compared to the prior MRI scan from September 2013.” A.R. 28. The ALJ
 6   found that the 2016 MRI “contained the same findings as the prior MRI scan from
 7   August 2014,” and “[t]he fact that claimant’s lumbar spine as remained the same over
 8   nearly a two-year span after his lumbar surgery suggests that his back pain has not
 9   worsened and is not as severe as alleged.” A.R. 30.
10          The Court finds theses to be clear and convincing reasons. Although an ALJ may
11   not reject a claimant’s subjective complaints based solely on lack of objective medical
12   evidence to fully corroborate the alleged severity of pain, Moisa v. Barnhart, 367 F.3d
13   882, 885 (9th Cir. 2004), that is not what the ALJ did here. The ALJ found Plaintiff’s
14   testimony questionable because it was directly contradicted by medical evidence showing
15   a clear improvement in his back condition following the 2014 surgery. And as noted,
16   where the evidence is susceptible to more than one rational interpretation, the ALJ’s
17   conclusion must be upheld.” Thomas, 278 F.3d at 954.3
18          IT IS ORDERED that Plaintiff’s challenge to the final decision of the
19   Commissioner of Social Security is denied. The Clerk shall terminate this action.
20          Dated this 22nd day of October, 2018.
21
22
23
24
25          3
               The ALJ also noted that “[t]he claimant has been treated sporadically, and his
26   course of treatment and use of only over-the-counter medications are not what would be
     expected with the disabling symptoms that he has alleged.” A.R. 31. But Plaintiff
27   testified that his sporadic treatment and filling of prescriptions was often due to his lack
     of medical insurance and financial resources (A.R. 50-55, 60), and failure to secure
28   treatment due to a lack of financial resources is not a clear and convincing reason to
     discredit a plaintiff’s pain testimony. Trevizo, 871 F.3d at 681.
                                                - 12 -
